Exhibit 10.2

SPIRIT AIRLINES, INC.

2015 INCENTIVE AWARD PLAN
PERFORMANCE SHARE AWARD GRANT NOTICE
AND PERFORMANCE SHARE AWARD AGREEMENT
Spirit Airlines, Inc., a Delaware corporation (the “Company”), pursuant to its
2015 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the individual listed below (“Participant”), a Performance Share Award
(“Performance Shares”). Each Performance Share represents the right to receive
one share of the Company’s Common Stock (each, a “Share”), upon the achievement
of certain performance goals and continued employment requirements. This award
is subject to all of the terms and conditions set forth herein and in the
Performance Share Award Agreement attached hereto as Exhibit A (the “Performance
Share Award Agreement”) and the Plan, each of which are incorporated herein by
reference. Capitalized terms not specifically defined in this Grant Notice and
the Agreement shall have the meanings specified in the Plan.
Participant:
_______________________________________
Grant Date:
_______________________________________
Target Number of
Performance Shares:
_______________________________________
Performance Period:
_______________________________________
Performance Goals:
Participant is eligible to be issued shares of Common Stock as of the Settlement
Date with the number thereof determined based upon the Company’s attainment of
Total Stockholder Return relative to its Peer Group during the Performance
Period, as set forth in Section 2.2(b) of the Performance Share Award Agreement.
Termination:
Except as otherwise set forth in the Performance Share Award Agreement,
Participant shall forfeit all Performance Shares upon Participant’s Termination
of Service prior to the Settlement Date.

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Performance Share Award
Agreement and this Grant Notice. Participant has reviewed the Plan, the
Performance Share Award Agreement and this Grant Notice in their entirety, and
fully understands all provisions of the Plan, the Performance Share Award
Agreement and this Grant Notice. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under or with respect to the Plan, this Grant Notice, the
Performance Shares or the Performance Share Award Agreement. Further, by signing
below, Participant agrees that Participant has read, fully understands and
agrees to abide by the terms of the Company’s Insider Trading Policy and has
read and fully understands the plan prospectus and prospectus supplement, if
applicable, copies of which have been provided to Participant.
In addition, by signing below, Participant agrees that the Company, in its sole
discretion, may satisfy any withholding obligations in accordance with Section
3.5 of the Agreement by (i) withholding shares otherwise issuable to Participant
upon vesting of the Performance Shares, (ii) instructing a broker on
Participant’s behalf to sell shares otherwise issuable to Participant and submit
the proceeds of such sale to the Company, or (iii) using any other method
permitted by the Plan or Section 3.5 of the Performance Share Award Agreement.




--------------------------------------------------------------------------------

Exhibit 10.2



SPIRIT AIRLINES, INC.: HOLDER:
PARTICIPANT:
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 



EXHIBIT A


TO PERFORMANCE SHARE AWARD GRANT NOTICE
PERFORMANCE SHARE AWARD AGREEMENT
Pursuant to the Performance Share Award Grant Notice (the “Grant Notice”) to
which this Performance Share Award Agreement (this “Agreement”) is attached,
Spirit Airlines, Inc., a Delaware corporation (the “Company”), has granted to
Participant a performance share award (“Performance Shares”) under the Spirit
Airlines, Inc. 2015 Incentive Award Plan, as amended from time to time (the
“Plan”). Each Performance Share represents the right to receive one share of the
Company’s Common Stock (each, a “Share”), subject to the terms and conditions
set forth in the Plan, this Agreement and the Grant Notice.
ARTICLE 1.
GENERAL
1.1    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
(a)    “Commencement Date Average Stock Price” means the average of the Common
Stock Prices for the last twenty (20) trading days ending prior to and including
the Performance Commencement Date.
(b)    “Common Stock Price” shall mean, as of a particular date, the Fair Market
Value for a Share as of such date.
(c)    “Measurement Date” shall mean December 31 of the year that is two
calendar years following the year in which the Grant Date occurs.
(d)    “Peer Companies” shall mean the companies in the Peer Group, including
the Company.
(e)    “Peer Group” shall mean the Company’s peer group set forth on Exhibit B,
including the Company; provided, however, that if a company in the Peer Group
ceases to be actively traded, due, for example, to merger (but not bankruptcy)
or the Administrator otherwise reasonably determines that it is no longer
suitable for the purposes of this Agreement, then the Administrator in its
reasonable discretion shall remove such company from the Peer Group and may
select a comparable company to be added to the Peer Group for purposes of making
the Total Stockholder Return comparison required by Section 2.2 hereof. If the
Administrator is not able to select such a comparable company to add to the Peer
Group, the Administrator may amend Section 2.2(b) hereof to make such reasonable
adjustments to the Company TSR relative ranks and the percentages of target
Performance Shares to be issued, as the Administrator deems necessary to
effectuate the intention of this Agreement.
(f)    “Performance Commencement Date” shall mean January 1 of the year in which
the Grant Date occurs.
(g)     “Settlement Date” shall mean the date the Administrator determines that
the shares of Common Stock payable with respect to the Performance Shares,
pursuant to Section 2.2(b), shall be issued to Participant, which date shall be
no later than sixty (60) days after the Valuation Date (for the avoidance of
doubt, this deadline is intended to comply with the “short-term deferral”
exception from Section 409A of the Code).
(h)    “Total Stockholder Return” or “TSR” shall mean the percentage
appreciation (positive or negative) in the Common Stock Price from the
Performance Commencement Date to the Valuation Date, determined by dividing (i)
the difference obtained by subtracting (A) the Commencement Date Average Stock
Price, from (B) the Valuation Date Average Stock Price plus all dividends paid
on a Share from the Performance Commencement Date to the Valuation Date by
(ii) the Commencement Date Average Stock Price. Additionally, as set forth in,
and pursuant to, Section 3.4 hereof, the Administrator may make appropriate
adjustments to the Total Stockholder Return to take into account stock
dividends, stock splits, reverse stock splits and the other events set forth in
Section 3.4 hereof that occur prior to the Valuation Date.
(i)    “Valuation Date” shall mean the earliest of (i) the Measurement Date or
(ii) the date upon which a Change in Control or, if earlier, Participant’s death
or disability, shall occur.
(j)    “Valuation Date Average Stock Price” means the average of the Common
Stock Prices for the last twenty (20) trading days ending prior to and including
the Valuation Date.
1.2    Incorporation of Terms of Plan. The Performance Shares are subject to the
terms and conditions of the Plan which are incorporated herein by reference. In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.
1.3    Shareholder Approval Condition. The grant of Performance Shares
hereunder, the Grant Notice and this Agreement are subject to approval of the
Plan by the stockholders of the Company in accordance with Section 14.3 of the
Plan. If such stockholder approval is not obtained, the grant of Performance
Shares hereunder, the Grant Notice and this Agreement shall automatically
terminate and become null and void and be of no further force or effect.
ARTICLE 2.    
GRANT OF PERFORMANCE SHARES
2.1    Grant of Performance Shares. In consideration of Participant’s past
and/or continued employment with or service to the Company or a Subsidiary and
for other good and valuable consideration, effective as of the Grant Date set
forth in the Grant Notice (the “Grant Date”), the Company grants to Participant
an award of Performance Shares as set forth in the Grant Notice (the
“Performance Shares”), upon the terms and conditions set forth in the Plan, this
Agreement and the Grant Notice.
2.2    Performance-Based Right to Payment.
(a)    The payment of shares of Common Stock with respect to the Performance
Shares is contingent on the Company’s attainment of Total Stockholder Return
relative to its Peer Group as set forth in Section 2.2(b) below (the
“Performance Goals”). Accordingly, Participant will not become entitled to
payment with respect to the Performance Shares unless and until the
Administrator determines whether and to what extent the Performance Goals have
been attained. Upon such determination by the Administrator and subject to the
provisions of the Plan and this Agreement, Participant shall be entitled to
payment of that portion of the Performance Shares as corresponds to the
Performance Goals attained (as determined by the Administrator in its sole
discretion) as set forth in Section 2.2(b) below.
(b)    Subject to Participant’s continued employment in active service with the
Company from the Grant Date through the Valuation Date, the number of shares of
Common Stock that shall be issued pursuant to the Performance Shares shall be
determined as of the Valuation Date, based on the Company’s Total Stockholder
Return relative to the Total Shareholder Returns of the Peer Companies, as shown
in the table below, provided that if the Company’s Total Shareholder Return is
negative, the number of shares of Common Stock issued according to the table
below shall be reduced by 50%. If a company in the Peer Group ceases to be
actively traded due to bankruptcy, the company shall remain a part of the Peer
Group and shall be assigned a Total Stockholder Return of -100% as of the
Valuation Date for purposes of this Section 2.2(b).
TSR Rank
TSR Percentile
Payout
 
1
100%
200%
          Maximum
2
91%
200%
3
82%
175%
 
4
73%
150%
 
5
64%
125%
 
6
55%
100%
Target
7
45%
50%
 
8
36%
25%
Threshold
9
27%
0%
 
10
18%
0%
 
11
9%
0%
 
12
0%
0%
 



2.3    Payment of Shares. The number of shares of Common Stock to be paid with
respect to the Performance Shares, as set forth in Section 2.2(b), above, shall
be issued to Participant on the Settlement Date, subject to Section 2.5 and 2.7,
below. Notwithstanding the foregoing, in the event the shares of Common Stock
cannot be issued pursuant to Section 2.4(a) or (b) hereof, then the shares of
Common Stock shall be issued pursuant to the preceding sentence as soon as
administratively practicable after the Administrator determines that the shares
of Common Stock can again be issued in accordance with Sections 2.4(a) or (b)
hereof. Any Performance Shares awarded pursuant to this Agreement that are
unpaid as of the Settlement Date as a result of the Company’s Total Stockholder
Return relative to the Total Shareholder Returns of the Peer Companies shall
automatically and without further action be cancelled and forfeited by
Participant, and Participant shall have no further right or interest in or with
respect to such portion of the Performance Shares.
2.4    Conditions to Delivery of Shares. Subject to Section 11.4 of the Plan and
Section 3.5 hereof, the shares deliverable hereunder, or any portion thereof,
may be either previously authorized but unissued shares of Common Stock or
issued shares of Common Stock which have then been reacquired by the Company.
Such shares of Common Stock shall be fully paid and nonassessable. The Company
shall not be required to issue or deliver any shares of Common Stock deliverable
hereunder or portion thereof prior to fulfillment of all of the following
conditions:
(a)    The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;
(b)    The completion of any registration or other qualification of such shares
of Common Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable;
(c)    The obtaining of any approval or other clearance from any federal, state
or local governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
(d)    The receipt by the Company of full payment for such shares of Common
Stock, including payment of any applicable withholding tax, which may be in one
or more of the forms of consideration permitted under Section 3.5 hereof; and
(e)    The lapse of such reasonable period of time following the Valuation Date
as the Administrator may from time to time establish for reasons of
administrative convenience.
2.5    Proration in Event of Change in Control, Death or Permanent Disability.
Subject to Sections 2.4 and 2.7 hereof, notwithstanding any contrary provision
of this Agreement, in the event of a Change in Control or Participant’s death or
permanent disability (within the meaning of Section 22(e) of the Code) at any
time prior to the Measurement Date, that number of shares of Common Stock
determined pursuant to Section 2.2(b) hereof for the period beginning on the
Performance Commencement Date and ending on the date of such Change in Control,
death or permanent disability shall be issued to Participant immediately prior
to (and subject to the consummation of) such Change in Control, or in the case
death or permanent disability, no later than sixty (60) days after such date,
with the exception that the number of shares of Common Stock that shall be
issued, if any, shall be further multiplied by a fraction (not to exceed one),
(a) the numerator of which shall be equal to the number of whole months
(counting each month as ending on the first day of a calendar month) elapsed
from the Performance Commencement Date until the date of Change in Control,
death or permanent disability, and (b) the denominator of which shall be
thirty-six (36).
2.6    Right to Continued Employment. Nothing in the Plan or this Agreement
shall confer upon Participant any right to continue in the employ or service of
the Company or any Affiliate or shall interfere with or restrict in any way the
rights of the Company and its Affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of Participant at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and Participant.
2.7    Effect of Termination of Service. Notwithstanding any contrary provision
of this Agreement, upon Participant’s Termination of Service for any or no
reason (other than Participant’s death or permanent disability, as described in
Section 2.5 above) prior to the Valuation Date, all rights with respect to any
unpaid Performance Shares awarded pursuant to this Agreement shall automatically
and without further action be cancelled and forfeited by Participant, and
Participant shall not be entitled to any payments or benefits with respect
thereto.
2.8    Rights as Stockholder. The holder of the Performance Shares shall not be,
nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the Performance Shares and any shares of Common Stock underlying the
Performance Shares and deliverable hereunder unless and until such shares of
Common Stock shall have been duly issued by the Company and held of record by
such holder (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).
2.9    Clawback. If Participant, at any time during the period commencing on the
Grant Date and ending on the second anniversary of the date on which Participant
incurs a Termination of Service or, if later, on the expiration of any
applicable non-compete period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company in the determination of the Administrator (including, without
limitation, committing fraud or conduct contributing to any financial
restatements or irregularities, or violating a non-competition,
non-solicitation, non-disparagement or non-disclosure covenant or agreement with
the Company or any Affiliate, as determined by the Administrator), then
Participant must pay to the Company any proceeds, gains or other economic
benefit actually or constructively received by Participant upon receipt of the
Performance Shares or upon the resale of vested Performance Shares, and this
Agreement and the Grant Notice shall terminate and any Performance Shares
(whether or not vested) shall be forfeited without payment of any consideration
therefor. In addition and without limiting the foregoing, to the extent required
by applicable law and/or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted, or
if so required pursuant to a written policy adopted by the Company which applies
to Participant, this Agreement and the Performance Shares awarded hereunder
shall be subject (including on a retroactive basis) to such clawback, forfeiture
or similar requirements, and such requirements shall be deemed incorporated by
reference into this Agreement.


ARTICLE 3.    
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan, this Agreement and the Grant Notice and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons. No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation taken or made, or omitted
to be taken or made, under or with respect to the Plan, this Agreement, the
Grant Notice or the Performance Shares (unless constituting fraud or a willful
criminal act or omission). The duties and obligations of the Company, the
Administrator and each member of the Administrator shall be determined only with
reference to the Plan and this Agreement, and no implied duties or obligations
shall be read into the Plan, this Agreement or the Grant Notice on the part of
the Company, the Administrator or any member of the Administrator.  Under no
circumstances shall the Company, the Administrator or any member of the
Administrator be obligated to prove good faith for any purpose, it being
specifically understood and agreed that the Administrator and each member of the
Administrator shall be presumed in all instances to have acted in good faith.
 To overcome this presumption of good faith, Participant shall have the burden
of proving, by clear and convincing evidence, that the Administrator or the
member of the Administrator, as the case may be, intentionally acted in bad
faith.
3.2    Grant is Not Transferable. During the lifetime of Participant, the
Performance Shares and the rights and privileges conferred hereby will not be
sold, transferred, assigned, pledged, hypothecated or otherwise disposed in any
way (whether by operation of law or otherwise), and will not be subject to sale
under execution, attachment or similar process, unless and until the shares of
Common Stock underlying the Performance Shares have been issued. Upon any
attempt to sell, transfer, assign, pledge, hypothecate or otherwise dispose of
the Performance Shares, or any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, the
Performance Shares and the rights and privileges conferred hereby immediately
will become null and void. Unless and until the shares of Common Stock
underlying the Performance Shares have been issued, neither the Performance
Shares nor any interest or right therein shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
Notwithstanding anything herein to the contrary, this Section 3.2 shall not
prevent transfers by will or applicable laws of descent and distribution;
provided, however, that all such transfers shall be subject to the terms and
conditions of the Plan, the Grant Notice and this Agreement.
3.3    Binding Agreement. Subject to the limitation on the transferability of
the Performance Shares contained herein, this Agreement will be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.
3.4    Adjustments upon Specified Events. The Administrator may accelerate
payment of the Performance Shares in such circumstances as it, in its sole
discretion, may determine. In addition, upon the occurrence of certain events
relating to the Common Stock contemplated by Section 14.2 of the Plan, the
Administrator shall make such adjustments the Administrator deems appropriate in
the number of Performance Shares then outstanding and the number and kind of
securities that may be issued in respect of the Performance Shares. Participant
acknowledges that the Performance Shares are subject to amendment, modification
and termination in certain events as provided in this Agreement and Article 14
of the Plan.
3.5    Withholding.
(a)    Notwithstanding anything to the contrary in this Agreement or the Grant
Notice, the Company shall be entitled to require payment by Participant of any
sums required by applicable law to be withheld with respect to the grant or
vesting of the Performance Shares or the issuance of shares of Common Stock
pursuant to the Performance Shares. Such payment shall be made in the manner
determined by the Company in its sole discretion, and may be made by deduction
from other compensation payable to Participant or in such other form of
consideration acceptable to the Company, which may include:
(i)    Cash or check;
(ii)     Surrender of shares of Common Stock held for such period of time as may
be required by the Administrator in order to avoid adverse accounting
consequences and having a Fair Market Value on the date of delivery equal to the
minimum amount required to be withheld by statute; or
(iii)    Other property acceptable to the Company (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Common Stock payable
pursuant to the Performance Shares, and that the broker has been directed to pay
a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of its withholding obligations; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).
(b)    The Company shall not be obligated to deliver any new certificate
representing shares of Common Stock to Participant or Participant’s legal
representative or enter such shares of Common Stock in book entry form unless
and until Participant or Participant’s legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of Participant resulting from the grant or
vesting of the Performance Shares or the issuance of shares of Common Stock
pursuant to the Performance Shares.
3.6    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal executive office, and any notice to be given
to Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.6, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
3.7    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.8    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Grant Notice, regardless of the law that might
be applied under principles of conflicts of laws.
3.9    Conformity to Securities Laws. Participant acknowledges that the Plan,
this Agreement and the Grant Notice are intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Performance Shares are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan, this Agreement and the Grant Notice shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
3.10    Amendments, Suspension and Termination. To the extent permitted by the
Plan, the Administrator or the Board may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement, the Grant Notice and/or the Performance Shares granted hereunder,
prospectively or retroactively (including after Participant’s termination of
employment or service with the Company); provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of Participant with
respect to the Performance Shares granted hereunder shall not to that extent be
effective without Participant’s consent unless the Committee or the Board, as
applicable, determines that such either is required or advisable in order for
the Company, the Plan or the award of Performance Shares made hereunder to
satisfy any applicable law or regulation. Nothing in this Agreement or the Grant
Notice shall restrict in any way the adoption of any amendment, modification,
suspension or termination to the Plan in accordance with the terms of the Plan.
3.11    Successors and Assigns. The Company may assign any of its rights under
this Agreement and the Grant Notice to single or multiple assignees, and this
Agreement and the Grant Notice shall inure to the benefit of the successors and
assigns of the Company. Subject to the restrictions on transfer herein set forth
in Section 3.2 hereof, this Agreement and the Grant Notice shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.
3.12    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Performance Shares and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
3.13    Not a Contract of Employment. Nothing in the Plan, this Agreement or the
Grant Notice shall confer upon Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Affiliates.
3.14    Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.
3.15    Section 409A; Taxes. The Performance Shares are not intended to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). Notwithstanding any other provision of the Plan, the Grant Notice or
this Agreement, if at any time the Administrator determines that the Performance
Shares (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right, in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so, and without Participant’s consent), to adopt such amendments to the
Plan, the Grant Notice or this Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
for the Performance Shares either to be exempt from the application of Section
409A or to comply with the requirements of Section 409A. This Section 3.15 does
not create an obligation on the part of the Company to modify the Plan or this
Award Agreement and does not guarantee that the Performance Shares will not be
subject to taxes, interest and penalties under Section 409A. For the avoidance
of doubt, Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or for his account in connection
with this Agreement (including any taxes and penalties under Section 409A), and
neither the Company nor any Affiliate shall have any obligation to indemnify or
otherwise hold Participant (or any beneficiary) harmless from any or all of such
taxes or penalties.
3.16    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement and the Grant
Notice create only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust or separate fund
of any kind, or a fiduciary relationship between the Company, any Affiliate of
the Company, or the Administrator, on the one hand, and Participant or other
person or entity, on the other hand. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Performance Shares,
and rights no greater than the right to receive shares of Common Stock as a
general unsecured creditor with respect to the Performance Shares, as and when
payable hereunder.






--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT B

PEER GROUP

                                                     
Alaska Air Group, Inc.
Allegiant Travel Company
American Airlines Group, Inc.
Delta Airlines
Hawaiian Holdings Inc.
JetBlue Airways Corporation
Republic Airways Holdings Inc.
Sky West Inc.
Southwest Airlines
United Continental
Virgin America, Inc.




